DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
Correction of the following is required: 
In claim 1, “process for making hydrogen from a syngas produced from    carbon-matrix waste gasification, without any emission of nitrogen and sulphur” is not recited in the specification but may be inserted at the appropriate location because it was part of original filed claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-12,18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1, “a derived waste fuel as RDF” is new matter that has no support in the specification nor has applicant pointed to support.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 1, the recitation “the carbon matrix waste is selected from municipal waste, a derived waste fuel as RDF and industrial waste” is indefinite as to whether the carbon matrix waste is one of these or if it is all of these.  Appropriate Markush language or alternative limitations have been defined in MPEP §2173.05 (h).
In claim 1, “a derived waste fuel as RDF” is indefinite as to the metes and bounds of this language nor is it known in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Berg et al. US 2012/0058921, in view of Krishnamurthy et al. US 2012/0128560 and further in view of Dierickx et al. US 2010/0065782.
Regarding claim 1, Van Den Berg et al. teaches a method of purifying synthesis gas produced from gasification (Abstract). The reference teaches various embodiments for the feedstock that is gasified to generate the syngas (Para [0020]). These include, oil residue, fly-ash or soot particles (Para [0022] and [0023]) which are gasified for syngas production. These materials read on the carbon matrix of the claim. The term “industrial waste” in the claim is broad and is considered to encompass carbon waste such as oil residue, fly-ash and soot of the reference. The reference teaches that a feed syngas comprises impurities that are removed. These included hydrogen sulfide, HCN and COS (Para [0015]). The feed synthesis gas stream is contacted with a water gas shift catalyst in a shift reactor to remove HCN and COS and to additionally react at least part of the CO with water to form CO2 and hydrogen (this step corresponds to the conversion step of claim 1) (Para [0015]). The reference does not specifically say if N2 is produced. However, the reference clearly teaches the same conversion step where HCN and COS are hydrolyzed via contact with steam in the presence of a catalyst (Para [0025] and [0026]). This is the same reaction that produces N2 (See instant Specification Pg. 6 line 6; 2HCN + 2H2O = N2 + 2CO + 3H2). In a second step, the H2S is converted to elemental sulphur (Para [0040]) by contact with an aqueous solution containing solubilized Fe(III) chelate of an organic acid. This step reads on the H2S removal step. In a further step, CO2 is removed either by using a chemical solvent containing amines or by cooling the gas to a temperature at which CO2 becomes a liquid or solid (i.e. a cryogenic temperature). This step corresponds to the purification step of claim 1 (Para [0060]). Preferably, a portion of the shifted synthesis gas can be introduced in a PSA unit in order to produce hydrogen [page 10, lines 15-20]. Preferably, solids such as slag, soot and the like are removed from the syngas upstream the shift unit (Para [0077]).
The difference between the invention of Van Den Berg and that of claim 1 is that claim 1 requires a pretreatment step for removal of bulk metals, chlorine and NH3 and adding waste into the gasification reactor to control the H2S level in the syngas. 
Krishnamurthy teaches removing particulates, metals, chlorine and NH3 compounds from the synthesis gas resulting from carbonaceous waste gasification in a pre-treatment step prior to further processes involving catalysts such as the sulfur removal (Para [0028], [0039], [0045] and [0048]).
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use the pretreatment step of Krishnamurthy in the process of Van Den Berg. One would be motivated to do so in an effort to remove particulates, metal and chlorine impurities in raw syngas. 
Dierickx et al. teaches a process for producing purified syngas from a raw syngas stream comprising impurities (Abstract). The reference acknowledges that the H2S concentration in the raw syngas is controlled by adding Sulfur containing compounds in the beginning to the gasifier. The reference teaches that adding feedstock comprising H2S to the gasifier is beneficial for reducing dusting (Para [0022]). In one embodiment the reference teaches using residue oil (Para [0018]). This is considered as waste feedstock. The reference compares various feedstock types for adjusting the H2S concentration in the resulting syngas (See fossil fuels vs oil comparison in Paras [0017] and [0018]).
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use a specific type of fuel in the gasification to influence the H2S concentration in the resulting syngas. The benefit of adding H2S is that it reduces metal dusting (See Dierickx Para [0022]). 
Regarding claim 2, the Krishnamurthy reference teaches the pretreatment steps of acid scrubbing, alkaline scrubbing and a wet ESP treatment (Para [0043] and [0046]).  The reference shows units 217 and 401 where particulates are removed from the syngas after scrubbing (Para [0059]). Since particulates (or solids) are removed. This is considered as concentrating the liquid and these units can be considered a liquid stream concentrators. The reference also teaches post scrub water being separated and reused for cooling (Para [0042]). This is considered as water recycle as required in the last step of the claim. The reference also teaches that raw syngas is quenched to as low as 93°C before any pretreatment scrubbing steps (Para [0034]). 
Regarding claim 3, Van Den Berg teaches pressurizing the syngas by contacting with a high temperature and high pressure scrubbing liquid (Para [0023] “To avoid cooling and/or depressurizing”).This is considered as a pressurization or compression. The Van Den Berg reference teaches a high low temperature sour shift because the reference teaches that a feed syngas comprises impurities that are removed. These included hydrogen sulphide, HCN and COS (Para [0015]). The feed synthesis gas stream is contacted with a water gas shift catalyst in a shift reactor to remove HCN and COS and to additionally react at least part of the CO with water to form CO2 and hydrogen (this step corresponds to the conversion step of claim 1) (Para [0015]). The reference does not specifically say if N2 is produced. However, the reference clearly teaches the same reactions where HCN and COS are hydrolyzed via contact with steam in the presence of a catalyst (Para [0025] and [0026]). This is the same reaction that produces N2.
Van Den Berg does not teach the dechlorination and demetallization steps. 
However, this deficiency is fulfilled by Krishnamurthy which teaches removing particulates, metals, chlorine and NH3 compounds from the synthesis gas resulting from carbonaceous waste gasification in a pre-treatment step prior to further processes involving catalysts such as the sulfur removal (Para [0028], [0039], [0045] and [0048]).
Regarding claim 4, the Van Den Berg reference teaches that hydrogen sulphide is converted to elemental Sulphur by contacting the syngas with an aqueous reactant solution (Para [0041]). This is reactant solution (considered as the absorbing liquor) is regenerated using air enriched with oxygen or pure oxygen (Para [0049]). The area where these steps occur are considered as those respective sections. Since the reference is not clear on a specific regenerator, the area or zone where regeneration takes place is considered as the regeneration section. The reference teaches that the sulfur is recovered in a condenser after it is recovered from the cleaned syngas (See Para [0050]). 
Regarding claim 5, The Van Den Berg reference teaches that a PSA is used for hydrogen manufacture (Para [0038]). The reference also teaches cryogenic CO2 removal (Para [0060]).
The reference does teach that the cryogenic CO2 removal happens before the PSA. However, arranging the PSA after the cryogenic unit would have been obvious to a person of ordinary skill at the time of filing. The Rearrangement of parts is considered obvious (MPEP §2144.04 VI C.)
The difference between the invention of Van Den Berg and claim 5 is that claim 5 requires an additional H2S removal step before the cryogenic CO2 removal and the PSA. 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art use an additional H2S removal unit for sulfur recovery in the invention of Van Den Berg. One would be motivated to do so in an effort to remove more H2S from the syngas since no device is perfect and there might be traces in the stream leaving the first H2S removal device. 
Regarding claim 6, Van Den Berg teaches CO2 is removed either by using a chemical solvent containing amines or by cooling the gas to a temperature at which CO2 becomes a liquid or solid (i.e. a cryogenic temperature) (Para [0060]).
Regarding claim 7, Van Den Berg teaches using the PSA for hydrogen purification but does not teach the purity achieved. 
However, at the time of invention it would have been within the skill of an ordinary level of skill in the art to perform routine experimentation to determine a suitable or optimal purity for hydrogen. Higher purity hydrogen is more valuable as fuel.
Regarding claims 8 and 18-20, Van Den Berg teaches using the PSA for hydrogen purification but does not teach the hydrogen pressure after purification nor the syngas pressure before the purification process. 
However, the pressure of the syngas directly effects the purification of hydrogen or adsorption of the other gases which separate from the hydrogen during the pressure swing. At the time of filing it would have been within the skill of an ordinary level of skill in the art to perform routine experimentation to determine a suitable or optimal pressure for the hydrogen purification step. A suitable pressure would be one that provides reasonably pure hydrogen without contaminants and does not raise the operation cost. 
Regarding claim 11, the Krishnamurthy reference teaches gasifying a waste feed stream which results in a syngas containing H2S (Para [0028]). The reference teaches that this results in the syngas having H2S among other components. The reference also recognizes that the amount of these compounds changes based on varying waste being gasified (Para [0028]). Solid wastes and biomass are also recognized as feedstock for gasification (Para [0005]).
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use the feedstock of Krishnamurthy in an amount to yield a H2S concentration that is suitable of sour CO shift. One would be motivated to do so in an effort capture sulfur and reduce waste containing sulfur pollutant compounds. 

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Berg et al. US 2012/0058921, in view of Krishnamurthy et al. US 2012/0128560 and further in view of Dierickx et al. US 2010/0065782 as applied to claims 1-8, 11 and 18-20 above, and further in view of Iaquaniello et al. US 2014/0170052.
Regarding claims 9 and 10, Van Den Berg does not teach making ammonia out of syngas nor does it teach making urea from the ammonia. 
Iaquaniello et al. teaches hydrogen from syngas is combined with nitrogen to make ammonia (See Para [0003]). The nitrogen can either be present as inert in the hydrogen gas mixture or obtained from air. The reference further teaches using the ammonia to make urea by utilizing any CO2 that is removed from the syngas (Para [0014] and [0021]). 
At the time of filing it would have been obvious to a person of ordinary level of skill in the art to use the hydrogen to make ammonia and then urea using CO2. One would be motivated to do so in an effort to produce urea which is a useful fertilizer product. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Berg et al. US 2012/0058921, in view of Krishnamurthy et al. US 2012/0128560 and further in view of Dierickx et al. US 2010/0065782 as applied to claims 1-8, 11 and 18-20 above, and further in view of Severinsky US 2010/0111783.
Regarding claim 12, Van Den Berg does not teach preparing extra hydrogen by hydrolysis. 
Severinsky teaches a process for producing synthetic hydrocarbon compounds from hydrogen, carbon monoxide and carbon dioxide (Abstract). The process may further comprise the conversion of a species of carbon oxide, including carbon dioxide. This step of converting one or more species of carbon oxide may comprise converting carbon dioxide in a reverse water gas shift (RWGS) process. The conversion of CO2 takes place in the presence of hydrogen, and hydrogen may be provided by at least a portion of the hydrogen from the hydrogen stream from the electrolyzer (Para [0052]).
At the time of invention it would have been obvious for a person of ordinary level of skill in the art to incorporate the electrolysis step for hydrogen production as taught by Severinsky into the process of Van Den Berg. One would be motivated to do so in an effort to sequester CO2. 

Response to Arguments
Applicant's arguments filed 05/10/2022 have been fully considered but they are not persuasive. 
Applicant initially argues that a person skilled in the art would recognize the specific water content and heating value of RDF. 
However, these limitations are not part of claim 1. 
Applicant further argues that the fundamental difference between the instant process and the process of Van Den Berg is the different nature of feedstock sent to the gasification reactor. 
However, claim 1 broadly claims that the feedstock being gasified can be industrial waste. There is no specific description regarding what the industrial composition is or what the properties of the industrial waste would be. Van Den Berg teaches various embodiments for the feedstock that is gasified to generate the syngas (Para [0020]). These include, oil residue, fly-ash or soot particles (Para [0022] and [0023]) which are gasified for syngas production. These materials read on the carbon matrix of the claim. The term “industrial waste” in the claim is broad and is considered to encompass carbon waste such as oil residue, fly-ash and soot of the reference.
Applicant highlights how the feedstock used in the present applicant is carbon containing wastes and contributes to a circular economy in which the amount of sulfur containing waste to be added to the initial feed of waste depends on the initial sulfur content. 
However, the amount of sulfur present in the initial carbon waste material is not claimed. There is no evidence regarding how the industrial waste material of the Van Den Berg reference would be different from the carbon waste material of the claim. 
Applicant further argues that Van Den Berg used varying feedstock with no mention of the possibility of H2S variation and how to deal with it. 
However, the obviousness rejection is based on the further combination of Krishnamurthy and Dierickx references which teach how to control the H2S content. 
Regarding Krishnamurthy, Applicant argues that this reference is relating to syngas treatment of municipal wasted from plasma gasifier and is not pertinent to the present invention. 
However, independent claim 1 does not limit the type of gasifier and does not exclude plasma gasifiers. Krishnamurthy teaches removing particulates, metals, chlorine and NH3 compounds from the synthesis gas resulting from carbonaceous waste gasification in a pre-treatment step prior to further processes involving catalysts such as the sulfur removal (Para [0028], [0039], [0045] and [0048]). This is relevant to the instant invention. 
Applicant further argues that Dierickx is relevant to the process of producing syngas from a feed syngas stream from a mixture of gases and removal is achieved by contacting the feed syngas with methanol at low temperature. Applicant argues this is different from the instant invention because the instant invention does not use methanol. Dierickx et al. teaches a process for producing purified syngas from a raw syngas stream comprising impurities (Abstract). The reference acknowledges that the H2S concentration in the raw syngas is controlled by adding sulfur containing compounds in the beginning to the gasifier. The reference teaches that adding feedstock comprising H2S to the gasifier is beneficial for reducing dusting (Para [0022]). In one embodiment the reference teaches using residue oil (Para [0018]). This is considered as waste feedstock. The reference compares various feedstock types for adjusting the H2S concentration in the resulting syngas (See fossil fuels vs oil comparison in Paras [0017] and [0018]). This is relevant to the instant invention which also relates to controlling the H2S of the feedstock to be gasified. The use of methanol is not excluded by the claims. 
Applicant further argues regarding Iaquaniello that it relates to a process for the production of ammonia and urea and is not pertinent to the present invention. 
However, this reference is used in the rejection of claims 9 and 10 which hare relating to making ammonia out of syngas and ammonia out of urea. This reference is relevant to these claims. 
Applicant further argues that the Severinsky reference discloses a process for producing synthetic hydrocarbon compounds  and electrolyzing water in order to produce hydrogen. This is not pertinent with the present invention. In response, this reference is used to reject claim 12 which related to preparing extra hydrogen by electrolysis. Severinsky teaches a process for producing synthetic hydrocarbon compounds from hydrogen, carbon monoxide and carbon dioxide (Abstract). Hydrogen may be provided by at least a portion of the hydrogen from the hydrogen stream from the electrolyzer (Para [0052]). This is pertinent to instant claim 12. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED T IQBAL/Examiner, Art Unit 1736                                                                                                                                                                                                        

/STEVEN J BOS/Primary Examiner, Art Unit 1736